IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-48,832-04


EX PARTE RAMIRO RUBI IBARRA





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 1996-634-C IN THE 54TH JUDICIAL DISTRICT COURT

MCLENNAN COUNTY



Per Curiam.  holcomb, j., dissents.

O R D E R


	This is a subsequent application for a writ of habeas corpus filed pursuant Texas Code
of Criminal Procedure, Article 11.071, Section 5.  Applicant asserts that he failed to receive
the effective assistance of counsel during his trial.
	On April 2, 2002, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Ibarra v. State, 11 S.W.3d (Tex. Crim.
App. 1999).  On June 21, 1999, applicant filed his initial application for a writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Ibarra, No. WR-48,832-01
(Tex. Crim. App. April 4, 2001).  Applicant filed second and third applications for writs of
habeas corpus pursuant to Article 11.071 on June 19, 2003, and March 24, 2005.  We denied
relief for the second application and dismissed the third application as subsequent.  Ex parte
Ibarra, Nos. WR-48,832-02 & WR-48,832-02  (Tex. Crim. App. Sept. 26, 2007).
	We have reviewed Applicant's claim for relief and find that it does not meet the
requirements for consideration of subsequent claims under Article 11.071, Section 5. 
Therefore, we dismiss this subsequent application.
	IT IS SO ORDERED THIS THE 1ST DAY OF OCTOBER, 2008.

Do Not Publish